Citation Nr: 1638408	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-08 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right hand neuropathic symptoms.

2.  Entitlement to an initial rating higher than 10 percent for left hand neuropathic symptoms.

3.  Entitlement to an initial compensable rating for right upper extremity tremors.

4.  Entitlement to an initial compensable rating for left upper extremity tremors.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to March 1994.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The RO notified the Veteran of the decision in February 2009.  The decision implemented a preceding July 2008 Board decision granting the Veteran's claims for service connection for right and left hand neuropathic symptoms due to undiagnosed illness and assigned an initial 10 percent rating for each hand.  As well, that decision implemented the Board's grant of service connection for right and left upper extremity tremors and assigned an initial 0 percent (i.e., noncompensable) disability rating for each upper extremity.

As support for his appeal for higher initial ratings for these disabilities, the Veteran testified at a videoconference hearing in August 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.

In January 2012 and more recently in November 2015, the Board remanded these claims for further development and consideration.  In that more recent decision, the Board also decided claims for higher initial ratings for chronic fatigue syndrome (CFS), fibromyalgia and shortness of breath.  So only the claims concerning the initial ratings for the right and left hand neuropathic symptoms and right and left upper extremity tremors remain.


FINDINGS OF FACT

1.  Throughout the period on appeal the Veteran's bilateral (right and left) hand neuropathic symptoms have been relatively mild.

2.  Throughout the period on appeal his bilateral upper extremity tremors have not resulted in mild, incomplete, paralysis of the upper radicular group (5th and 6th cervicals).


CONCLUSIONS OF LAW

1.  The criteria are not met for initial ratings higher than 10 percent for the right and left hand neuropathic symptoms.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code (Code) 8515 (2015).

2.  The criteria also are not met for initial compensable ratings for the right and left upper extremity tremors.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.31, 4.124a, Code 8510 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

When, as here, however, the claims arose in the context of the Veteran trying to establish his underlying entitlement to service connection for the disabilities, and the claims since have been granted and he has appealed a "downstream" issue such as the initial rating assigned for the disability, the underlying claim has been substantiated, so proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Consequently, in this situation, VA is not required to provide him additional VCAA notice concerning the downstream disability rating and effective date elements of his claims.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Rather, according to the holding in Goodwin and its progeny, instead of issuing an additional VCAA notice letter in this situation concerning the downstream disability rating element of the claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a Statement of the Case (SOC) if the disagreement is not resolved.  And the Veteran was provided this required SOC in November 2009 after separately appealing the initial ratings assigned for his service-connected disabilities.  He also since has been provided Supplemental SOCs (SSOCs) in October 2012 and January 2016.  Together, the SOC and SSOCs cite the applicable laws, including the criteria for establishing his entitlement to higher ratings for these disabilities, and provide discussion of the reasons or bases for not assigning higher initial ratings for these disabilities.  He therefore has received all required notice concerning these claims.

VA's duty to assist under the VCAA includes helping the claimant obtain relevant records, including service treatment records (STRs) and other pertinent records, such as regarding his evaluation and treatment since service, whether from VA or private healthcare providers, as well as providing an examination or obtaining a medical opinion when needed to make a decision on a claim.  Only if there is no reasonable possibility the assistance will help substantiate the claim is there not this additional obligation.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

To this end, the Veteran's STRs, lay statements, and private and VA medical treatment records have been obtained.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied.  See 38 C.F.R. § 3.159(c).  Further, he was afforded VA compensation examinations assessing and even reassessing the severity of his service-connected disabilities, including, as mentioned, following and as a direct result of the Board previously remanding these claims.  VA examinations, especially in combination, are adequate for deciding these claims because the reports contain the information needed to address the applicable rating criteria and findings needed to make the critical determinations to properly adjudicate these claims.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA's duty to assist therefore has been met, including insofar as complying with the terms of the prior remand of these claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As for the August 2011 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  During the hearing, to this end, the presiding VLJ, the undersigned, noted the basis of the prior determination and the elements of the claims that were lacking to substantiate them.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claims.  The Veteran has not asserted during or since the hearing that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claims and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).


Standard of Review

In deciding these claims, the Board has reviewed all of the evidence in the Veteran's record and has an obligation to provide an adequate statement of reasons or bases supporting this decision.  38 U.S.C.A. § 7104; Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  However, while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail.  See Id. at 1380.  The Board's analysis, therefore, focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, concerning these claims.  The Veteran must not assume the Board has overlooked pieces of evidence that are not explicitly discussed.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to him.  Id.

The Board must assess the credibility and weight of all evidence, so including both the lay and medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against a claim, in which case the claim is denied.  Id.  

Legal Criteria

VA determines disability ratings by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which represents the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA reviews disabilities in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

As already alluded to, in initial-rating cases VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as a "staged" rating.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Factual Background and Analysis

An October 1988 Report of Medical Examination for Enlistment contains a normal clinical assessment of all systems.  In the accompanying Report of Medical History the Veteran described that he was in good health and disclosed only that he had finger, knee and appendix surgery prior to his enlistment.  He indicated also that he was right-handed.  A February 1992 Chronological Record of Medical Care reveals the Veteran reported he had numbness in the bilateral arms after exercising for a period of three days.  In a December 1993 Chronological Record of Medical Care, the clinician noted the Veteran's complaints of right shoulder pain, radiating down the right elbow.  A January 1994 Screening Note of Acute Medical Care indicates that the Veteran had right shoulder pain, with a previous questionable diagnosis of early impingement or strain.  The examiner conveyed that the Veteran had a questionable diagnosis of right shoulder bursitis or rotator cuff tendonitis.  

The Veteran's February 1994 Report of Medical Examination for Separation reflects a normal clinical evaluation of all systems.  In the accompanying Report of Medical History, the Veteran stated that he was in fair health.  

In April 1994 the Veteran underwent a VA general medical examination that included examination of the shoulders.  Physical examination revealed a normal nervous/neurologic system.  The examiner concluded that the Veteran had a right shoulder sprain.  April 1994 X-rays of the right shoulder disclosed normal results.  

A March 1999 private treatment report of the La Salle Clinic reveals the Veteran had full range of motion of his shoulders, elbows, wrists, and hands without synovitis or tenderness.  Motor strength appeared to be physiologic.  There was no evidence of tremor.  Deep tendon reflexes were 2+ of the biceps, triceps, and brachioradialis.  Grip strength was 58 kg bilaterally.  The impression, in pertinent part, was history of tremor (tremors were not visualized at the time of the examination, but the physician noted they could potentially be evaluated by neurology in the future, particularly since the Veteran feels that his motor strength is declining).

A March 1999 private medical report by Dr. P.S. reveals the Veteran reported he experienced intermittent aching and puffing of the wrists and hands, as well as pain in the shoulders, weakness in the arms, and tremulousness.  After a physical evaluation, the physician assessed the Veteran as having a history of tremor.  As reflected in an August 1999 private medical report, the Veteran reported a history of polyarthralgias, with symptoms that had spread a bit.  The physician, P.S., in pertinent part, assessed the Veteran as having a history of left biceps tendonitis.  

In May 2003 the Veteran returned to his private medical provider for followup on right shoulder pain diagnosed as a probable AC [acromioclavicular] joint arthritis; right shoulder x-ray was normal.  He had right shoulder pain for well over a year that was aggravated when he used his right arm.  He is right hand dominant.  
He had a physically demanding job that required the frequent use of wrenches throughout the day.  He stated he experienced not being able to use his right arm because of fatigue and the inability to grip a wrench adequately.  He experienced pain when he pushed against a wrench; although he could pull with less discomfort.  
X-rays of the right shoulder were unremarkable, but the examiner determined that the Veteran's right shoulder pain was "predominantly AC joint arthritis, most consistent with osteoarthrosis pattern."  On examination he had tenderness over the right AC joint, otherwise the shoulder examination was unremarkable.  He had normal strength both proximal and distal upper arms.  There was no evidence of decreased sensation.  His neck had full range of motion.  There was no tenderness into the arms with head compression.  The physician, Dr. C.N., concluded that the Veteran had chronic right shoulder pain with some fatigue and weakness issues in the right arm.  He noted that as the Veteran was right arm dominant, his complaints "may simply be degenerative arthritis and overuse syndrome with some congenital predilection."  

A February 2004 private medical record discloses that the Veteran had experienced progressive difficulty with fine motor skills, caused by cramping and pain in the hands and forearms whenever he gripped or used his hands for a prolonged period of time.  The physician, Dr. C.N., noted that the Veteran had never really had any real injury to the arms, and historically, the Veteran had complained of some type of polyarthralgias for many years.  On physical examination, the Veteran had full range of motion of the shoulders without pain.  There was no evidence of impingement symptoms or signs of weakness.  There was some tenderness over the right AC joint compared to the left.  He had full extension-flexion of the elbows.  Pronation -supination was normal at the wrist without aggravating pain.  Flexion-extension at the wrist was normal and his grip strength was normal and there was no pain or tenderness.  Sensation in the index finger right hand was slightly diminished compared to the little finger but the middle finger seemed to be normal and left and right seem to be the same with light touch sensation.  Phalen's testing after 30 seconds was negative.  Tinel's testing was negative.  The examiner assessed the Veteran as having a one-year history of progressive occupational arm and hand pain.  He speculated that "[i]t appears to be some type of overuse syndrome, not a clear cut carpal tunnel though there are some historical features that are suggestive of that.  Not a clear cut arthritis or myositis either."  

Another February 2004 private medical report indicates that the Veteran had an EMG [electromyograph], which reflected normal results of the upper arms.  Yet another February 2004 private medical record indicated more specifically that the Veteran had normal bilateral radial sensory responses, normal bilateral ulnar sensory, motor and F responses, and a normal bilateral median sensory, motor and F responses.  The Veteran also had bilateral median/radial sensory comparisons at the thumb with significant distal latency difference, which the physician indicated "may suggest an early or developing median neuropathy bilaterally."   

Concerning his bilateral hand neuropathy and bilateral upper extremity tremors, in his April 2005 Notice of Disagreement (NOD), the Veteran maintained that he could not perform fine motor movements such as holding small objects.  His arms felt weak and fatigued.  

In February 2006 the Veteran underwent VA neurological examination.  As reflected in the neurological examination report, the Veteran reported having headaches, joint pains, fatigue and other symptoms, such as fever with shaking and chills and shortness of breath.  He gave a history of being exposed to vapors during his active service in the Gulf War, to include clouds of contaminated smoke.  On neurological evaluation, the results were within normal limits.  Specifically, the Veteran performed negative Romberg test.  Muscles strength was 5/5 throughout and non-pathological deep tendon reflexes.  Fine motor movements were intact to finger tapping and finger nose-finger testing.  His gait was normal.

On February 2006 VA Gulf War Guidelines examination, the Veteran reported bilateral shoulder pain and difficulty gripping or grasping with associated decreased strength.  VA examiner noted that tests revealed the Veteran had "encephalopathy due to exposures to unknown toxins during military service in Persian Gulf; the Veteran had mild 'undiagnosed illness.'"  

On February 2006 VA mental disorders examination, the Veteran reported having poor fine motor skills in both upper extremities secondary to participation and exposure to purported toxins in the Gulf.  He reported that from about 1995 until the present his hands have cramped up and he has had no strength to hold wrenches.  He has been diagnosed with tendonitis in both forearms which diminished the supply of blood to hands and fingers.  He was sent to physical therapy to remedy the problem but he stated he was unable to afford treatments.  The diagnosis under Axis I, in pertinent part, was somatoform tendencies, inadequate for a formal diagnosis of somatoform disorder, not otherwise specified.  He stated that household chores were "split" 50/50 between him and his wife.  

As reflected in a March 2006 statement, the Veteran's wife, in pertinent part, noted she had observed worsening symptoms, to include weakness in the arms and hands.  She stated that the Veteran always received an undiagnosed illness and ineffective treatments.   

At the January 2008 Travel Board hearing the Veteran testified of having bilateral hand neuropathy with loss of fine motor skills, he indicated that he first noticed these symptoms in the mid-1990s.  Hearing Transcript (Tr.) pp. 18-19.  He sought treatment for this issue by Drs. P., D., and H., and recently his hand had cramped up.  Tr., pp. 20, 21.  The Veteran's wife testified that her husband had diminished dexterity with the hands throughout the years.  Tr., p. 21.  The Veteran further indicated that he had bilateral upper extremity tremors, which also emerged in the mid-1990s.  Tr., p. 23.  He reported that he constantly dropped items at work, and the Veteran's wife offered a similar account.  Tr., p. 24.  

On September 2008 VA peripheral nerves examination, the Veteran reported having right and left hand neuropathy and right and left upper extremities tremors.  He stated that while using small tools, he loses his hand grip and drops objects with both hands.  He complained of pain in his shoulder and elbow joints, forearm and all fingers bilaterally.  He reported cramps in both forearms and both hands.  He stated he had tingling and numbness in both forearms and both hands.  He had tremors of the upper extremities on overuse of hands; if he holds a telephone too long, he experiences tremors; and if his arms get tired, he gets tremors.  He stated that these disabilities have become progressively worse.  His treatment consisted of nonsteroidal anti-inflammatory agents' medication.  Physical examination revealed motor/muscle functions of the right and left upper extremities proximal at 5/5.  

The right distal showed mild weakness of the index finger, weakness of all movement of the thumb, except good opposition movement, and mild weakness of hand-grip.  The left distal showed mild weakness of movement of all the fingers, no weakness of the thumb movement, and good hand-grip.  He did not have tremors of the bilateral upper extremity or hands at rest, on sustained posture, or on action.  There was no cogwheeling rigidity, or bradykinesia.  He had negative Tinel's sign for carpal tunnel syndrome bilateral, and Phalen test.  Sensory function test of the right hand showed decreased vibration; pain, light touch, and position sense were normal.  Sensory function test of the left hand showed decreased vibration and pain; light touch and position sense were normal.  On reflex examination bilateral bicep, triceps and brachioradialis were 1+.  There was no muscle atrophy, abnormal muscle tone or bulk, tics, or other abnormal movement.  The function of a joint was not affected by the nerve disorder.  Gait and balance were normal.  The diagnosis was pain/paresthesia/weakness of both upper extremities.  The Veteran's usual occupation was mechanic.  He was employed full-time at the time of the examination; and had lost less than 1 week from work during the last 12-month period.  There was a significant effect on the Veteran's occupation.  The impact on occupational activities was decreased strength of the upper extremity.  The effects of the Veteran's disabilities on usual daily activities were severe for chores, sports, and recreation; exercise, traveling and dressing were moderate; and shopping, feeding, bathing, toileting, and grooming were mild.

Test results of the September 2008 nerve conduction study (NCS) found sensory nerve study of the upper extremities show right median sensory nerve shows normal sensory conduction velocity, with normal sensory amplitude and normal distal latency.  Left median sensory nerve also had normal conduction velocity and normal distal latency and amplitude.  Right and left ulnar sensory nerve also shows normal sensory conduction velocities, bilaterally with normal amplitudes and distal latencies.  Motor nerve study of the upper extremities show median motor nerve had conduction velocity within normal limits.  The Veteran had a normal NCS of both hands.


A July 2009 VA neurosurgery note shows the Veteran had several years of worsening of loss of strength in his bilateral hand with loss of sensation in bilateral hand over that time period as well.  He also had shooting pain from neck to bilateral level of elbows.  He is a mechanic and stated that at times he could not grip screws or buttons with his fingers; and he cannot use some hand tools due to hand weakness.  The assessment was the Veteran's hand weakness was likely related to foraminal stenosis at C6-7, however other possibilities exist, including polymyositis and carpal tunnel.  

An August 2009 VA neurology electromyograph (EMG) consult shows impressions of normal EMG of both arms, normal motor conduction studies of the right median and ulnar nerves with normal F wave latency and normal sensory conduction studies of both median and ulnar nerves.  

An October 2009 VA neurosurgery note shows the Veteran returned to the clinic after obtaining an EMG and MRI [magnetic resonance imaging] of the cervical spine.  The EMG was normal and the MRI revealed mild C6-7 foraminal stenosis.  Clinically there was not a correlative C7 radiculopathy.  The Veteran complained of weakness in his forearms and difficulty with fine motor skills in his hand.  His neurological examination was grossly intact.  He had good muscle strength 5/5 in all groups tested.  There were no changes in reflexes and his sensory examination was normal. 

On February 2012 VA peripheral nerves examination, the Veteran reported that his bilateral upper extremity weakness was progressively worse than in 2008; numbness and decreased fine motor skills had also progressed.  He specifically stated "I got this long wrench and someone is helping me... I'm holding the head of the wrench so it doesn't slide off the bolt.  The other guy is exerting force on the wrench and when the bolt loosened and the wrench dropped down, my hand fell off the wrench and somehow my little finger nail (left hand), fell off and I didn't even feel it."  The Veteran described primary symptoms of bilateral upper extremity weakness, decreased sensation in upper extremities, and numbness in bilateral upper extremities.  He reported having tingling sensations on the palmar surfaces of the hand, which only occurs when he is really exhausted.  He reported other symptoms of paresthesias and numbness of the right and left upper extremities that were of moderate severity.  He did not have constant or intermittent pain.  Muscle strength testing was 5/5, with grip, bilaterally was 4/5.  There was no muscle atrophy.  Reflex examination was normal.  Sensory examination showed decreased sensation of the hands, bilaterally.  He had a normal gait.  Radial, circumflex, and long thoracic nerves were normal on the right and left.  The upper , middle and lower radicular groups were normal.  The Veteran did not use any assistive devices.  The diagnosis was neuropathic symptoms of the left and right upper extremities.  The functional impact reported by the Veteran was that he had difficulty holding tools and climbing ladders.  Hammers have flown out of his hands.  When he had to climb a ladder, he had to wrap his arms around the ladder as he goes up because of the decreased sensation and strength in his hands.

A July 2015 VA diagnostic study consult report shows the Veteran's history of complaints of dropping mechanic tools (hammers and wrenches).  His hand locks when trying to put screws in.  He stated it was hard to keep his arms elevated and he cannot grip ladders enough for him to feel safe.  He cannot hold a phone long before losing grip.  He has to reposition while driving.  His arms are dead in the morning and awakening.  On physical examination, sensory examination was intact and motor was 5/5 of the bilateral upper extremity.  Shoulder range of motion was intact.  Reflexes were normal for right and left biceps and triceps.  Needle EMG examination showed the right median sensory latency was mildly prolonged.  The transcarpal latency was mildly prolonged.  The motor latency was marginal by population but was 1.5ms longer than the right ulnar motor latency.  The right ulnar sensory, transcarpal, and motor studies were normal.  The left median sensory was marginal and the transcarpal latency was minimally prolonged.  The motor latency was normal and there was a 0.7ms difference compared to the ulnar latency.  The left ulnar sensory, transcarpal, and motor studies were normal.  EMG of the right upper limb and the cervical paraspinal was unremarkable.  Early changes of carpal tunnel syndrome were more pronounced on the right.  No evidence of radiculopathy at C5-T1 on the right.


Right and Left Hand Neuropathic Symptoms

The Veteran's right and left hand neuropathic symptoms are rated 10-percent disabling, to the extent affecting each hand, under Code 8515.  He contends that higher ratings are warranted.

Under Code 8515 (paralysis of the median nerve), disability ratings of 10 percent, 30 percent, and 50 percent are assignable for incomplete paralysis of the median nerve that is mild, moderate, or severe, respectively.  38 C.F.R. § 4.124a, Code 8515.  A 70 percent rating is warranted for complete paralysis of the median nerve characterized by the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscle of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances.  Id.

Terms such as "mild," "moderate," and "severe" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence so that its decisions are equitable and just.  38 C.F.R. § 4.6.  The use of such terms by VA examiners or other physicians will be considered, but are not dispositive when assigning an evaluation.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Here, the right and left hand neuropathic symptoms cannot be deemed as any more than mild because details that would lead the Board to conclude that the disability was more than mild are not found in the evidence of record.  Indeed, most of the Veteran's complaints are centered on bilateral upper extremity weakness, numbness and decreased fine motor skills in his hands and not more than mild symptoms are shown.  For example, on examination in April 1994 the Veteran's neurologic system was normal.  On physical examination in September 2008 motor/muscle functions were 5/5 of the proximal right and left upper extremities; the right distal showed mild weakness of the index finger, weakness of all movement of the thumb, except good opposition movement, and mild weakness of hand-grip.  The left distal showed mild weakness of movement of all the fingers, no weakness of the thumb movement, and good hand-grip.  On examination in July 2015 sensory examination was intact and motor was 5/5 of the bilateral upper extremity.  Reflexes were normal for right and left biceps and triceps.  Needle EMG examination showed the right median sensory latency and transcarpal latency were mildly prolonged.  EMG of the right upper limb and the cervical paraspinal was unremarkable, and there was no evidence of radiculopathy C5-T1 on the right.  Thus, the Board finds that no more than a 10 percent rating each (mild symptoms) for right and left hand neuropathic symptoms is warranted at any time during the appeal period.  38 C.F.R. § 4.124a, Code 8515.  As the criteria for a rating higher than 10 percent for right and left hand neuropathic symptoms has not been met or approximated by the evidence of record, the claim is denied.

Right and Left Upper Extremity Tremors

The Veteran's right and left upper extremity tremors are rated 0 percent (noncompensable) under Code 8510.  He contends that compensable ratings are warranted.  

Under Code 8510 (paralysis of upper radicular group 5th and 6th cervicals), disability ratings of 20 percent, 40 percent, and 50 percent are assignable for incomplete paralysis of the median nerve that is mild, moderate, or severe, respectively.  38 C.F.R. § 4.124a, Code 8510.  A 70 percent rating is warranted for complete paralysis of all shoulder and elbow movements lost or severely affected, hand and wrist movements not affected.  Id.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Note prefacing Code 8510.

The Veteran reported symptoms of tremors in the upper extremities caused by overuse.  Specifically he stated that when he holds a telephone for too long he gets tremors; and when his arm gets tired he gets tremors.  The evidence, however, weighs against finding that a compensable rating is warranted for right and left upper extremity tremors under 38 C.F.R. § 4.124a, Code 8510, for the upper radicular group or other applicable nerve group of the upper extremities.  In this instance, a February 2004 examination by a private physician, reveals the Veteran had full range of motion of the shoulders without pain and no evidence of impingement symptoms or weakness; and he had full extension-flexion of the elbows.  On VA examination in September 2008 he had no tremors, tics, or other abnormal movements found on examination.  On physical examination in July 2015, sensory examination was intact and motor was 5/5 of the bilateral upper extremity.  Shoulder range of motion was intact; and Reflexes were normal for right and left biceps and triceps.  Based on the foregoing, the Board finds that the compensable rating assigned for right and left upper extremities tremors is warranted during the entire appeal period.  38 C.F.R. § 4.124a, Code 8515.  

Moreover, as the evidence does not reflect any period during which a higher rating would be warranted for the service-connected right and left hand neuropathic symptoms and a compensable rating for right and left upper extremity tremors, the Board cannot "stage" the ratings for these disabilities.  See Fenderson, 12 Vet. App. at 125-26.

Other Considerations

In exceptional cases where schedular evaluations are found to be inadequate, the Agency of Original Jurisdiction (AOJ) or Board may refer a claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

Here, the Board finds that the Veteran's symptoms and limitation in functioning for the disabilities at issue in this appeal are reasonably contemplated by the Rating Schedule under the first prong of the analysis.  His reported symptoms associated with bilateral hand neuropathic symptoms and bilateral upper extremity tremors are all contemplated by the schedular rating criteria - including in terms of their consequent functional impact.  Thus, his symptoms and limitation in functioning attributable to these disabilities are reasonably contemplated by the Rating Schedule under the first prong of the Thun analysis.  The levels of the disability are contemplated in the appropriate diagnostic code and correspond to the overall disability picture presented.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the Rating Schedule.  In sum, there is no indication that the average industrial impairment from the disabilities exceeds that contemplated by the assigned ratings.  38 C.F.R. §§ 4.1, 4.15.  Accordingly, the Board has determined that referral of these claims for extra-schedular consideration is unwarranted.

Finally, there is no derivative claim - either express or implied - of entitlement to a total disability rating based on individual unemployability due to these service-connected disabilities (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has described the effects of these disabilities on his occupational functioning as a shop mechanic, including in terms of how he sometimes loses his hand-grip of some tools due to weakness and numbness of the upper extremities, but the ratings for his service-connected disabilities contemplate as much, readily conceding there will be industrial impairment and even considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. §§ 4.1, 4.15.  Furthermore, at the time of the August 2015 VA neuropsychology consult, he was still employed with a company he has worked for since 2006.


ORDER

An initial rating higher than 10 percent for the right hand neuropathic symptoms is denied.

An initial rating higher than 10 percent for the left hand neuropathic symptoms is denied.

An initial compensable rating for the right upper extremity tremors is denied.

An initial compensable rating for the left upper extremity tremors is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


